GUIDRY, J.,
concurs.
|, Under the facts of this case, as contained in the record, it is undisputed that Landaverde erected the scaffolding within ten feet of the high voltage overhead line with no notice having been provided to Entergy. That action was a violation of both La. R.S. 45:142 and 143. Pursuant to La. R.S. 45:144, after a violation, the violator owes indemnity to the owner of the power line for damages incurred as a result of contact with the power line. To hold as the trial court did, that Entergy’s later awareness of the dangerous situation created by Landaverde and Entergy’s attempts to assist in reducing the level of danger, somehow cured the violation, completely defeats the clear purpose of the statute.